            Case 1:17-vv-01410-UNJ Document 49 Filed 11/10/20 Page 1 of 4




    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                       Filed: October 19, 2020

* * * * * * * * * * * * *  *
DEBORAH KAY TOMLIN,        *                                     UNPUBLISHED
                           *
         Petitioner,       *                                     No. 17-1410V
                           *                                     Special Master Gowen
v.                         *
                           *                                     Attorneys’ Fees and Costs
SECRETARY OF HEALTH        *
AND HUMAN SERVICES,        *
                           *
         Respondent.       *
* * * * * * * * * * * * * *
Alexander Laufer, Eisenhower and Laufer, PC, Fairfax, VA, for Petitioner.
Glenn A. MacLeod, United States Department of Justice, Washington, DC, for Respondent.

                         DECISION ON ATTORNEYS’ FEES AND COSTS1

       On June 30, 2020, Deborah Kay Tomlin (“Petitioner”) filed a motion for attorneys’ fees
and costs. Motion for Attorney Fees and Costs (“Fees App.”) (ECF No. 41). For the reasons
discussed below, I GRANT Petitioner’s motion for attorneys’ fees and costs and award a total of
$11,949.80.

    I.        Procedural History

        On October 2, 2017, Petitioner filed a petition in the National Vaccine Injury
Compensation Program.2 Petitioner alleged that as a result of receiving a Tetanus-diphtheria-
pertussis vaccine on October 1, 2014, she suffered a shoulder injury related to vaccine
administration and brachial neuritis. See Petition (ECF No. 1). On December 2, 2019, Petitioner

1
  I intend to post this Ruling on the United States Court of Federal Claims' website. This means the Ruling will be
available to anyone with access to the Internet. In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an unwarranted
invasion of privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access. Because this unpublished ruling contains a reasoned explanation for the action in this
case, I am required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services).
2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine Injury
Act of 1986, Pub L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-1 to -34 (2012) (“Vaccine
Act” or “the Act”). All citations in this decision to individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.
           Case 1:17-vv-01410-UNJ Document 49 Filed 11/10/20 Page 2 of 4




filed a motion for decision, and on the same day I issued my decision dismissing the petition for
insufficient proof. (ECF No. 37).

        On June 30, 2020, Petitioner filed a motion for final attorneys’ fees and costs. Petitioner
requests compensation for her attorneys in the total amount of $10,302.40, representing $9,842.50
in attorneys’ fees and $459.90 in costs. Fees App. at 2. Pursuant to General Order No. 9, Petitioner
warrants she has personally incurred costs of $1,997.49 in pursuit of her claim. Id. Respondent
reacted to the fees motion on July 10, 2020, stating that “Respondent defers to the court regarding
whether the statutory requirements for an award of attorneys’ fees and costs are met in this case.”
Response at 2 (ECF No. 42). Petitioner did not file a reply thereafter.

         The matter is now ripe for adjudication.

   II.      Analysis

        Section 15(e) (1) of the Vaccine Act allows for the Special Master to award “reasonable
attorneys' fees, and other costs.” § 300aa–15(e)(1)(A)–(B). Petitioners are entitled to an award of
reasonable attorneys' fees and costs if they are entitled to compensation under the Vaccine Act, or,
even if they are unsuccessful, they are eligible so long as the Special Master finds that the petition
was filed in good faith and with a reasonable basis. Avera v. Sec'y of Health & Human Servs., 515
F.3d 1343, 1352 (Fed. Cir. 2008). Here, I do not doubt that the case was brought in a good faith
belief that Petitioner’s injuries were caused by her vaccination. Additionally, upon review of the
record, I find that there was a reasonable basis to bring the case, and once it appeared that the case
may no longer have reasonable basis, Petitioner voluntarily moved to dismiss her claim.
Accordingly, I find that Petitioner is entitled to a final award of reasonable attorneys’ fees and
costs.

         Petitioners “bea[r] the burden of establishing the hours expended, the rates charged, and
the expenses incurred” are reasonable. Wasson v. Sec'y of Health & Human Servs., 24 Cl. Ct. 482,
484 (1993). Adequate proof of the claimed fees and costs should be presented when the motion is
filed. Id. at 484 n. 1. The special master has the discretion to reduce awards sua sponte, independent
of enumerated objections from the respondent. Sabella v. Sec'y of Health & Human Servs., 86 Fed.
Cl. 201, 208–09 (Fed. Cl. 2009); Savin v. Sec'y of Health & Human Servs., 85 Fed. Cl. 313 (Fed.
Cl. 2008), aff'd No. 99–537V, 2008 WL 2066611 (Fed. Cl. Spec. Mstr. Apr. 22, 2008).

                a. Attorneys’ Fees

       Petitioner requests the following hourly rates for the work of her counsel, Mr. Alexander
Laufer: $375.00 per hour for work performed in 2017 and 2018, and $400.00 per hour for work
performed in 2019 and 2020. Mr. Laufer’s hourly rate for 2017 and 2018 has previously been
found to be reasonable. Strong v. Sec’y of Health & Human Servs., No. 15-1108V, slip op. at 3-4
(Fed. Cl. Spec. Mstr. Aug. 18, 2018). I also find the hourly rates requested for his work in 2019
and 2020 to be reasonable for an attorney with Mr. Laufer’s credentials.

        Turning next to review of the submitted billing statement, I find that the overall hours spent
on this matter appear to be largely reasonable. The only reduction necessary is for excessive time


                                                    2
            Case 1:17-vv-01410-UNJ Document 49 Filed 11/10/20 Page 3 of 4




spent on filing documents. Counsel consistently billed 0.4 hours to file documents, from the
petition and its attachments to simple status reports. In my experience, it should only take an
experienced attorney like Mr. Laufer 0.1 hours to file documents. To account for these issues, I
shall reduce the final award of attorneys’ fees by $350.00. Petitioner is therefore awarded final
attorneys’ fees of $9,492.50.

                b. Attorneys’ Costs

       Like attorneys’ fees, a request for reimbursement of costs must be reasonable. Perreira v.
Sec’y of Health & Human Servs., 27 Fed. Cl. 29, 34 (Fed. Cl. 1992). Petitioner requests total
attorneys’ costs in the amount of $459.90. This amount is comprised of acquiring medical records
and the Court’s filing fee. Petitioner has provided adequate documentation supporting all of the
requested costs, and all appear reasonable in my experience. Petitioner is therefore entitled to the
full amount of costs sought.

                c. Petitioner’s Costs

         Pursuant to General Order No. 9, Petitioner warrants that she has personally incurred costs
of $1,997.40 in pursuit of her claim. This amount is comprised of diagnostic tests conducted after
the filing of the petitioner in order to develop support for the allegations of the petition. Fees App.
Ex. 4 at 1. Petitioner has provided adequate documentation supporting this cost and I find that it is
reasonable. Petitioner shall therefore be fully reimbursed.

   III.      Conclusion

       In accordance with the foregoing, Petitioner’s motion for attorneys’ fees and costs is
GRANTED. I find that Petitioner is entitled to a reimbursement of attorneys’ fees and costs as
follows:

 Attorneys’ Fees Requested                                              $9,842.50
 (Reduction of Fees)                                                   - ($350.00)
 Total Attorneys’ Fees Awarded                                          $9,492.50

 Attorneys’ Costs Requested                                             $459.90
 (Reduction of Costs)                                                      -
 Total Attorneys’ Costs Awarded                                         $459.90

 Total Attorneys’ Fees and Costs                                       $9,952.40

 Petitioner’s Costs                                                    $1,997.40

 Total Amount Awarded                                                  $11,949.80

          Accordingly, I award the following:



                                                  3
           Case 1:17-vv-01410-UNJ Document 49 Filed 11/10/20 Page 4 of 4




    1) a lump sum in the amount of $9,952.40, representing reimbursement for Petitioner’s
       attorneys’ fees and costs, in the form of a check payable to Petitioner and her
       attorney, Mr. Alexander Laufer3; and

    2) a lump sum in the amount of $1,997.40, representing reimbursement for Petitioner’s
       costs, in the form of a check payable to Petitioner.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court shall enter judgment in accordance herewith.4

         IT IS SO ORDERED.



                                                      /s/Thomas L. Gowen
                                                      Thomas L. Gowen
                                                      Special Master




3
  This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all charges by
the attorney against a client, “advanced costs,” and fees for legal services rendered. Furthermore, Section 15(e)(3)
prevents an attorney from charging or collecting fees (including costs) that would be in addition to the amount awarded
herein. See generally Beck v. Sec’y of Health & Human Servs., 924 F.2d 1029 (Fed. Cir. 1991).
4
 Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to seek review. Vaccine
Rule 11(a).

                                                          4
